Citation Nr: 1700463	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for cataract of the right eye. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

4.  Entitlement to service connection for cataract of the right eye, to include as secondary to service-connected diabetes mellitus. 

5.  Entitlement to service connection for vertigo. 





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1965 to December 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs, Regional Office, located in San Diego, California (RO), which in pertinent part, denied the benefits sought on appeal.   

In a September 2012 rating decision, the RO continued and confirmed the previously denied claim for entitlement to service connection for hypertension.  The Veteran submitted a notice of disagreement in July 2013, and he was issued a statement of the case in March 2015.  The Board accepts an April 2015 correspondence from the Veteran, in which he explicitly states that he wishes to continue his appeal, as a substantive appeal in lieu of a VA Form-9 for the denial of his claim for service connection for hypertension.

In an August 2014 rating decision, the RO denied the Veteran's claims for service connection for right eye disorder and vertigo.  The Veteran has perfected his appeal as to these issues.  Since the record shows that the RO previously denied the Veteran's claim for entitlement to service connection for cataract of the right eye in an unappealed April 2009 rating decision, the issue has been recharacterized as noted on the first page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, cataract of right eye, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed April 2009 rating decision, the RO denied service connection for hypertension and cataract of the right eye because the evidence failed to demonstrate that the current diagnosed disorders had onset during service or were etiologically related to service. 

2.  The additional evidence received since April 2009 rating decision is new and material to reopen service connection for hypertension and cataract of the right eye.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision which denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the April 2009 rating decision is new and material to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The April 2009 rating decision which denied service connection for cataract of the right eye became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  The evidence received subsequent to the April 2009 rating decision is new and material to reopen service connection for cataract of the right eye.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA has duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO issued July 2012, February 2014, and May 2014 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  Since this decision reopens the previously denied claims for service connection for hypertension and visually significant cataract of the right eye, the Board finds that no further discussion regarding VA's notice or assistance duties is required.

2.  Petition to Reopen Previously Denied Claims 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Service connection for hypertension and cataract of the right eye were previously denied in an unappealed April 2009 rating decision because of the evidence of record failed to demonstrate that the current diagnosed disorders were directly related to the Veteran's period of service.  The Veteran did not submit a notice of disagreement nor was additional evidence was received within one year of the April 2009 rating decision and the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

New evidence received subsequent to the April 2009 rating decision includes private treatment records and VA examinations, as well as the Veteran's lay statements in support of his claims.  The Board finds that the new evidence received since the April 2009 rating decision is material.  In his correspondences, the Veteran raised new theory of entitlement for service connection for hypertension and cataract of the right eye as secondary to service-connected disabilities.  See Shade, 24 Vet. App. at 117.  In addition, VA examination reports contain medical opinions on whether the Veteran's hypertension and cataracts of the right eye are proximately caused to his service-connected diabetes mellitus and whether the Veteran's hypertension is proximately aggravated by his service-connected anxiety disorder.   Accordingly, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for hypertension and visually significant cataract of the right eye have been received.  See 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for hypertension is granted.

New and material evidence having been received, the petition to reopen the previously denied claim for service connection for cataract of the right eye is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension, cataract of the right eye, and vertigo.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims.  In particular, the Board finds that VA medical opinions are needed in conjunction with the Veteran's claims. 

The Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus and anxiety disabilities.  The RO has obtained VA medical opinions that the Veteran's hypertension is not proximately caused by his service-connected diabetes mellitus or proximately aggravated by his service-connected anxiety.  See August 2014 and March 2015 VA medical opinion reports.  However, a recent medical opinion has not been obtained that addresses whether the Veteran's hypertension was proximately aggravated by his service-connected diabetes mellitus since he initiated his current claim in 2012.  

Moreover, a VA medical opinion is needed to address whether the Veteran's hypertension is directly related to his period of service.   A review of the available service treatment records show that the Veteran had elevated blood pressure readings (BPR) during his period of service.  See November 1985 service examination (140/86 BPR); January 1977 service treatment record (130/90 BPR); and March 1971 service treatment record (126/92 BPR).  In addition, post-service treatment records show that the Veteran has had a long history of elevated BPRs.  See treatment records from Naval Medical Center in San Diego starting in 1990.   On remand, a VA medical opinion should be obtained that addresses whether the Veteran's current hypertension had an onset during his period of service, or is otherwise etiologically related to his period of service. 

A remand is also needed to obtain another VA medical opinion that addresses whether the Veteran's cataract of the right eye is secondary to his service-connected diabetes mellitus.  In a June 2014 VA medical opinion report, the VA examiner stated that it would be only speculation to conclude whether the Veteran's cataract of the right eye was result of his service-connected diabetes mellitus as opposed to be due to his age.  While the VA examiner recorded the Veteran's relevant medical history pertaining to his right eye, a sufficient rationale statement was not provided in support of the medical opinion.  Rather, the VA examiner only stated that it would be impossible to determine whether the Veteran's cataract of the right eye was related to his diabetes mellitus or his age. 

It is unclear from the record why the June 2014 VA examiner could not provide medical opinions without resorting to mere speculation.  Without a clear understanding from the examiner as to what further information would be needed to reach an opinion or whether the limits of medical knowledge have been exhausted, the VA examiner's opinion is inadequate and a supplemental VA medical opinion should be obtained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that such a medical opinion is adequate when it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability).

Finally, a remand is needed to provide the Veteran with a VA examination to determine the nature and etiology of his claimed vertigo.  The Veteran asserts that his current vertigo, manifested by complaints of dizziness, had an onset during his period of service.  He believes that his in-service complaints of "sea sickness" mark the onset of his current disorder.  In this regard, a March 1976 service treatment record shows that the Veteran presented with complaints of sea sickness, and he has further stated that he subsequently presented to sick call with similar complaints, but he was informed that there was no treatment for his complaints of sea sickness.  Post-service treatment records show he was assessed with vertigo in 1993, and he has continued to experience recurrent episodes since then.  Given the Veteran's assertions that his in-service complaints mark the onset of his current disorder, the Board finds that remand is needed to provide the Veteran with a VA examination in conjunction with his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment for his hypertension, right eye, and vertigo problems. 
 
2. Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, to obtain a medical opinion that addresses the etiology of the Veteran's hypertension.  The examiner should note a review of the claims folder has been performed in conjunction with the report.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the file, and if necessary providing the Veteran with another VA examination, the examiner should provide opinions on the following: 

a).  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension first manifested during his period of service or is otherwise directly related to his period of service.  In doing so, the examiner should consider the in-service findings of elevated blood pressure readings as well as the Veteran's reports of longstanding elevated blood pressure. 

b).  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's hypertension has been aggravated by a service-connected disability, particularly the Veteran's service-connected diabetes mellitus, type II.  

c).  If his hypertension has been aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation. If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided, and if the examiner is unable to provide any opinion request, then the examiner should state so and why.

3. Arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, to obtain a medical opinion that addresses whether the Veteran's cataract of the right eye is secondary to his service-connected diabetes mellitus.  The examiner should note a review of the claims folder has been performed in conjunction with the report.  If the examiner determines that another VA examination is needed, then the Veteran should be schedule for such an examination and the findings from the examination should be recorded in an examination report. 

After reviewing the file, and if necessary providing the Veteran with another VA examination, the examiner should provide opinions on the following: 

a).  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's cataract of the right eye (currently pseudophakia) is proximately caused or aggravated by his service-connected diabetes mellitus, type II.  

b).  If his cataract of the right eye has been aggravated by his service-connected diabetes mellitus, the examiner should report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided, and if the examiner is unable to provide any opinion request, then the examiner should state so and why.

4.  Schedule the Veteran for a VA examination with the appropriate specialist to determine the nature and etiology of the Veteran's claimed vertigo.  The claims file must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

After review of the claims file and findings from clinical evaluation, the examiner should address the following: 

a).  Identify the nature of the Veteran's current disorder, claimed as dizziness.  

b).  Is it at least as likely as not that the Veteran's current diagnosed disorder had an onset during his period of service, or is otherwise related to his period of service.  In doing so, the examiner should consider assertions that his in-service complaints of "sea sickness" mark the onset of his disorder, as well as the other medical and lay evidence of record. 

The examiner should provide a complete rationale for any opinion provided, and if the examiner is unable to provide any opinion request, then the examiner should state so and why.

5. After completion of the above development, the Veteran's claims for service connection must be readjudicated.  If any benefit sought on appeal is not granted in full, then issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


